Citation Nr: 1724596	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This appeal was before the Board in June 2014 and October 2016, at which times it was remanded for additional development.  After the issuance of a March 2017 supplemental statement of the case, this appeal has been remitted to the Board for further appellate review.

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities has not been raised by the Veteran or the evidence of record and will not be further discussed by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD is manifested by symptoms that more nearly approximated occupational and social impairment with deficiencies in most areas.

2.  The Veteran's PTSD was not manifested by symptoms that more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for the Veteran's PTSD have been met throughout the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Prior to the initial adjudication of the Veteran's claim, the RO's August 2009 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the August 2009 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Further, this letter also informed of the need to submit evidence of how such worsening affected his employment.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that VA's duty to assist has been satisfied.  VA has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

Additionally, the Veteran was provided VA examinations in August 2009, March 2015, and November 2016.  The examiners took into account the Veteran's statements and relevant treatment records, and performed thorough clinical evaluations, which allowed for fully-informed evaluations of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the VA examinations afforded to the Veteran were adequate for purposes of ascertaining the severity of his PTSD.

The Veteran's appeal regarding the claim of entitlement to an increased rating for PTSD was before the Board in June 2014 and October 2016.  On those occasions, the Board remanded the Veteran's claim for further development, namely obtaining additional relevant evidence and providing the Veteran VA examinations.  Correspondence and a VA examination, both dated in November 2016, substantially complied with the Board's remand directives and, thus, remanding for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will now address the merits of the Veteran's claim.

In July 2009, the Veteran submitted the claim at issue herein.  At that time, a 10 percent rating was assigned to his PTSD.  During the pendency of the appeal, VA granted an increase to 30 percent throughout the entire period of his claim.  As this is not a full grant of the benefits sought on appeal and because the Veteran has not specifically limited his appeal to a certain benefit, the claim is still pending before VA.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board will address whether the Veteran is entitled to a rating in excess of 30 percent for his PTSD throughout the pendency of this appeal.

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of a claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms, which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2016).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

According to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent rating is warranted for dysthymic disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  Notably, the newly released DSM-V dropped the use of GAF scores due to a perceived lack of reliability and poor clinical utility.  The Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-V. However, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  Id.  Therefore, the Board will evaluate the Veteran's psychiatric claims by applying the DSM-IV criteria and, if applicable, the DSM-5 criteria. 

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.   A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Board will consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, will be considered, but will not be determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

According to a February 2009 VA outpatient mental health clinic consultation report, the Veteran endorsed "unhappy feelings" at his work environment, and expressed concern about the status of his job in the oil field industry given the economy.  He reported racing thoughts and a depressed mood at all times. The Veteran stated that he had been married for about one year, and that he and his spouse lived in a house with his father-in-law, his father-in-law's girlfriend, and four pets.  Despite the Veteran's employment concerns, he stated that he was working full-time in the oil field industry, which involved about 80-hours of work per week.  A mental status examination revealed the following symptoms:  appropriately groomed; attentive; eye contact; normal, steady ambulation; even, spontaneous speech; appropriate ability to relate; dysphoric and depressed mood; ordered mentation; no hallucinations; no flashbacks; oriented; intact memory; difficulty sleeping, including weekly to monthly nightmares; stable appetite; clear and relevant thought content, but with racing thoughts; good insight; and appropriate judgment.  The Veteran denied both suicidal and homicidal ideation, intent, and plan.  The examiner did not characterize the severity of the Veteran's PTSD, and no GAF score was assigned.

During a follow-up appointment in February 2009, the Veteran reiterated his denial of suicidal and homicidal ideations, but endorsed having upsetting and intrusive thoughts; emotional and physical responses to reminders; avoidance behavior; feeling numb; irritability; anger; "jumpiness" or being easily startled; and always being on guard.  No diagnosis or GAF score was rendered.  The Veteran also reported that he was employed on a full-time basis in the gas and oil industry, but was concerned about being laid off. 

According to a separate February 2009 VA treatment report, the Veteran was married, worked in the gas and oil industry, and rode dirt bikes recreationally.  He tested positive for PTSD symptoms.  He reported consuming one to two alcoholic beverages once or twice per month.  His mood and affect were normal.

A March 2009 VA outpatient psychiatry clinic progress note shows that the Veteran stated that he was "falling apart."  In terms of his employment, the Veteran continued to endorse full-time work, including 12-hour days for two weeks before receiving a week off.  He reported feeling pressure to work longer hours and work harder because co-workers and bosses were being laid off.  He stated that he worked 100 hours per week.  He described his life as being "pretty messed up," and his marriage as being "bad."  He reported fatigue, disliking crowds, an inability to tolerate groups, irritability, anger, a poor appetite, inability to "turn off his mind," restlessness in bed, nightmares, flashbacks, intrusive memories, a desire to isolate himself, sleep difficulties, excessive startle response, unexplained panic, and hypervigilance.  He denied suicidal and homicidal ideation.  The diagnoses were PTSD, anxiety, and panic attacks without agoraphobia.  The Veteran was assigned a GAF score of 55.

Later in March 2009, a VA outpatient psychologist note indicated that the Veteran's PTSD symptoms were "moderate," and not of a "severe nature."  No specific clinical findings were discussed.  The PTSD diagnosis was continued and a GAF score of 51 was assigned.

A June 2009 VA outpatient psychiatry clinic progress note showed that the Veteran endorsed more difficulty with memory, "weird" dreams, flashbacks, intrusive thinking, hyperactivity, hyper-alertness, and dislike of big crowds.  He further reported increased interpersonal conflict as a result of easy anger; that he and his spouse were applying to be foster parents; and that his spouse was working part-time.  He denied suicidal or homicidal ideation.  After a mental status examination was administered, the diagnosis was PTSD, with a GAF score of 55.

A July 2009 VA outpatient psychiatry clinic progress note shows that the Veteran complained of "more" symptoms.  He discussed ongoing marital difficulties and financial problems, but full-time employment at an oil field company.  He complained of nightmares, flashbacks, intrusive messages, more evident panic, avoidance behavior, difficulty with crowds, and some irritability.  The diagnoses were history of PTSD, panic without agoraphobia, anxiety disorder not otherwise specified, with a GAF score of 60.

A July 2009 VA outpatient psychologist note showed PTSD symptoms that echoed previous reports, but primarily involved hypervigilance components.  He did not appear to be psychotic, and he denied suicidal or homicidal ideation.  The diagnosis was PTSD, with "prominent" hypervigilance and anxiety.   The GAF score was 51.

In August 2009, the Veteran underwent a VA examination to assess the severity of his PTSD.  He reported ongoing employment in the oil field industry as an equipment operator.  Despite an accident, the Veteran indicated that his work was satisfactory and worried about whether he would be able to handle a promotion to a supervisory position.  Indeed, he provided a history of being fired from his previous job in 2008 due to carelessness and irritability brought on by the pressure of a supervisory position.  His main concern, however, was the slow deterioration of his marriage.  The Veteran's spouse said that he was impulsive, demonstrated a poor memory, acted like a kid, and talked in his sleep.  The Veteran endorsed an anger problem, which was exacerbated by alcohol; pressured thinking; racing thoughts; intrusive thoughts; sleep difficulties, including nightmares; irritability; and avoidance of crowds.  He stated that he enjoyed riding his dirt bike, which he tried to do five to 10 times per month, work permitting.  He further stated that he participated in competitive dirt bike racing, including twice in 2009.  After discussing the Veteran social, military, and substance abuse histories, a mental status examination revealed the Veteran endorsed suicidal thoughts, but described them as feelings of being overwhelmed and discouraged as opposed to "actively" suicidal.  With respect homicidal ideations, the Veteran also endorsed such thoughts, but described them as irritation with people, not homicidal fantasies or targets.  His mood was anxious, he was intense, and he demonstrated obsessive rumination on different thoughts repeatedly, not just those related to in-service stressors.  He also exhibited rapidity of thought resulting carless mistakes.  The examiner found that the Veteran exhibited symptoms of hyperarousal (poor sleep, irritability, concentrate/memory difficulties), as well as hypervigilance.  The diagnoses were PTSD, anxiety disorder not otherwise specified, and alcohol abuse, with a GAF score of 56.  The examiner then opined as follows:

Since his last evaluation on discharge from the Army, [the Veteran] has been continuously employed in 3 different jobs.  He changed 1 job voluntarily because of a desire to change work location, and he was terminated from a second job.  He has not had any significant periods of unemployment and has maintained a good income, though has had some financial stressors that he indicated were associated with their planned decision to move from Wyoming to Colorado.  He has continued to demonstrate moderate symptoms of [PTSD], [al]though for the most part his symptoms have been managed without receiving much treatment.  He did apparently experience some increase in symptoms earlier this year, and the symptoms included occasional episodes of panic which have now reportedly improved with medication.  He continues to report problems with irritability, diminished focus, problems with concentration, and marital stressors.  He continues to maintain close relations with his family of origin and is a homeowner.  His greatest stress is worrying about the stability of his marriage and he also continues to worry about his job security and related to this, [sic] finances.  Emotionally, he experiences periodic anxiety that interferes with the quality of life but has not interfered with his ability to maintain employment, and he apparently is performing satisfactorily.  An area of significant concern is his alcohol abuse.  He describes extended family history of alcohol abuse and a culture of acceptance of heavy alcohol use when he was growing up.  His overuse of alcohol started before he was in the military and continues to the present.  Because of this it is clear that his military experiences did not cause his overuse of alcohol.  However, it is likely that at times his [PTSD] symptoms have intensified his overuse of alcohol.  My opinion is that his [PTSD] and his overuse of alcohol likely contribute equally to the difficulties that he is experiencing in his life and his marriage.

...I would summarize this status as occupational and social impairment due to mild transient symptoms associated with [PTSD], which decrease work efficiency and ability perform occupational tasks only during periods of significant stress.  Overuse of alcohol does play a role in the symptom presentation and adds a complicating factor that intensifies symptoms at times, and leads to increased marital tension.

In a September 2009 letter, the Veteran's spouse described paranoid behavior, talking/yelling in his sleep, increasing irritation, decreasing patience, worsening ability to concentrate, and worsening memory.  She then explained that the Veteran experienced panic attacks around the time of their wedding.  During one of these attacks, he said he did not know who he was, maybe he should not be alive, maybe "it" (presumably his death) would be better, he did not know what he was doing, and that he felt out of place.  She interpreted his incident as the day the Veteran went "crazy."  Since then, she states that the Veteran became increasingly anti-social, moody, and short-tempered.  She also describes incident when the Veteran wakes up yelling at her.  On some of those occasions he remains "asleep," while others he is awake.

In his May 2010 notice of disagreement, the Veteran asserts that he self-medicates with alcohol.  He states that his PTSD is worsening, and he is slowly pushing everyone around him away.  With respect to the job from which he was fired, the Veteran stated that he experienced "sporadic thinking" and an inability to appropriately attend to details.  He generally asserts that his PTSD and his medication have negative consequences regarding his marriage and his occupation.  Specifically, in regard to his occupation, he says his medication renders him drowsy, which prevents him from operating equipment and supervising subordinate employees.

An August 2010 VA outpatient psychiatry clinic progress note indicates that the Veteran reporting not taking his PTSD medication because it interferes with his ability to work.  The Veteran indicated that he was in a supervisory position, but that he also worked in about 15 different jobs due to a downturn in the economy.  He endorsed being under "significant" stress at work, working 12 to 14 hour-days or more.  He also stated that he was consuming 12 to 14 alcoholic drinks per day.  He reported increasing problems with nightmares, flashbacks, intrusive thinking, anger, and irritability.  Further, the Veteran stated that he was feeling high intensity of stress, anxiety, and depression. He claims a dislike for "most people," and that being around others is "hard."  Consequently, the Veteran indicated that he avoided contact with people as much as possible.  He denied suicidal and homicidal plans, ideations, or attempts, but endorsed hypervigilance ("hyper alert"), an excessive startle response ("jumpy"), being "at the end of this rope," feeling overwhelmed, racing thoughts, paranoia, night sweats.  A mental status examination revealed, in pertinent part, a sad affect and poor judgment and insight.  The Veteran discussed his then recent VA examination, during which he said he experienced difficulty talking about his PTSD symptoms.  He stated that his spouse was pregnant and the baby was due in October.  He expressed concerned about being a father due to his PTSD symptoms, specifically anger.  The diagnoses were PTSD, panic without agoraphobia, and alcohol dependence, with a GAF of between 40 and 45.

A September 2010 VA treatment report demonstrated that the Veteran presented with symptoms consistent with PTSD, with primary hypervigilance components.  He denied suicidal and homicidal ideations.  The assessment was moderate PTSD, with prominent hypervigilance and anxiety, and a GAF score of 45.

According to a November 2010 discharge summary, the Veteran was hospitalized from October 28 to November 1; upon admission he presented with suicidal ideations.  The Veteran also reported experiencing paranoid thoughts, thinking his life was in danger and hearing gunshots that were not also heard by his spouse.  He endorsed racing thoughts, poor sleep, nightmares, flashbacks, and intrusive thoughts.  During the course of his hospitalization, the Veteran described persistent anger, irritability, and sadness.  Further, he endorsed episodes of inappropriate and intense anger, which lead to the destruction of some of his possessions.  The Veteran also reported disturbing dreams, hypervigilance, and an excessive startle response.  The Veteran stated that his first child was born two weeks prior and he was feeling overwhelmed by his role as a father.  He stated that he experienced similar feelings surrounding his wedding, explaining that he left and lived apart from his spouse for two months as a result.  Additionally, the Veteran described recent risk-taking behavior, namely, operating his dirt bike beyond his capabilities in order to achieve an adrenaline rush, which was his way of coping with stress.  A mental status examination revealed impaired insight and judgment due to a poor self-image, low self-esteem, and poor impulse control.  At the time of his discharge, the diagnoses remained the same, and his GAF score was 60.  During this hospitalization, an October 29th assessment resulted in a GAF score of 50. 

A VA treatment report dated later in November 2010, demonstrated that the Veteran continued his employment and was handling fatherhood "fairly well."  Despite this, the Veteran reported drinking alcohol again.  He denied suicidal and homicidal ideation, but endorsed nightmares, flashbacks, and intrusive thoughts.  A mental status examination showed fair judgment, but poor insight.  The assessment included the same diagnoses and GAF score as his hospital discharge.

In his January 2011 substantive appeal, the Veteran asserted that he was fired from his previous employment due to an inability to perform occupational tasks.  He also asserted that his marriage was deteriorating due to his depressed mood, anxiety, and chronic sleep impairment.  The Veteran then endorsed suicidal and homicidal thoughts, and stated that he had been admitted to a VA psychiatric "ward."

A January 2011 VA treatment report essentially reiterated the September 2010 findings, except a GAF score of 48 was assigned.

Documentation associated with the claims file demonstrates that the Veteran did not receive VA mental health treatment (or any VA treatment) from May 10, 2011 to March 2015.

In March 2015, the Veteran underwent another VA examination to ascertain the severity of his service-connected PTSD.  The Veteran reported ongoing full-time work, including 14-hour days and 8-hour weeks.  He described working on oil rigs as a "thru tubing specialist," typically with only one other person with whom he would alternate 12-hour shifts.  He stated that he had been performing specialty work for 4 years.  Further, the Veteran said that he has worked in 8 different States in the past 10 years and is on call 24 hours per day, 365 days per year.  He stated that he was fired twice: once for failing to complete safety paperwork proficiently or correctly; and the other time for reasons unknown.  With respect to his marriage, the Veteran stated he and his spouse have been together for 10 years, and married in 2008.  He described their relationship as "horrible" and "a nightmare," that they constantly fight, and that he constantly pushes her away.  He stated that he is not very patient, yells at her, and treats her in a rough manner (non-physically).  The Veteran and his spouse have two sons, with whom he says his relationship is "not bad."  He and his spouse argue over parenting styles, which is exacerbated by prolonged periods away while at work.  The Veteran stated that he maintains relationships with his parents, sister, and brother, but is rarely in contact with his brother.  The Veteran said he does not "really have a life," with only a few local acquaintances, spending a lot of time at work and at home.  Despite this, the Veteran reported keeping in touch with fellow service members on social media, one of who he speaks with weekly.  

After re-establishing the diagnosis of PTSD, the examiner determined that it was manifested by anxiety and suspiciousness.  The examiner then described examples of each in the Veteran's life (checking the perimeter of his property, loading or carrying multiple weapons, etc.).  Although the Veteran denied then present suicidal and homicidal ideations, he endorsed prior "moments" of thinking of a plan to kill himself.  He says that such thoughts occur twice per month, but that he has no intention of self-harm.  The examiner also determined that the Veteran's PTSD was manifested by nightmares, avoidance behavior, dislike of crowds/people, feelings of detachment, irritability, anger outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  Ultimately, the examiner stated that the Veteran's PTSD symptoms result in "mild" impairment, based on his continued employment on a full-time basis.  The examiner found that the Veteran was gaining skills in his job and was promoted based on this additional skill set.  The examiner observed that the Veteran was able to accomplish this without receiving mental health treatment since 2010.  The Veteran's PTSD, specifically including hypervigilance and irritability, typically limits employment activity in a work setting that requires much interaction with others (including the general public, co-workers, and supervisors).  However, the Veteran's works in an environment that requires little contact with others and has done well in such an employment setting.  The diagnosis was PTSD with a GAF of 71.

A February 2016 VA treatment report shows that the Veteran was laid off from his oil field job, but that he was working to start his a new business.  A general health assessment revealed that the Veteran "regularly" has thoughts of suicide.  He declined referral, saying that he was handling it.

In November 2016, the Veteran underwent another VA examination in order to assess the severity of his PTSD.  The Veteran reported that he and his spouse remained married and that their relationship "seem[ed] alright, [but] she might tell you different."  Further, he stated that, when he is home, "everything seems alright," and that they are getting along.  The Veteran's relationship with children and family members remained essentially constant since the March 2015 VA examination.  He said that he did not have any friends in the area, saying that he did not "live a lifestyle to do that."  He reported weekly communication with a fellow service member.  Concerning his employment status, the Veteran said he tried, but failed at starting his own business, which resulted in "a lot of debt."  The nature of the Veteran's business was telecommunication installation, specifically, installing fiber optic conduits.  Afterward, he was able to obtain full-time employment in the oil and gas industry servicing wells as an equipment operator in a five-man crew.  The Veteran states that he does not get along with his co-corkers because they treat him "like the new guy" despite many years of experience in the industry.  The Veteran stated that he had not received mental health treatment since January 2011.  With respect to the manifestations of the Veteran's PTSD, the examiner found a depressed mood, with a persistent negative emotional state; anxiety; chronic sleep impairment; irritability; angry outbursts; hypervigilance; exaggerated startle response; markedly diminished interest or participation in significant activities; avoidance behavior; distressing dream/nightmare; and intense, prolonged, and/or marked psychological stress/reaction upon exposure to reminders of in-service stressors.  In sum, the examiner opined as follows:

[The] Veteran continues to endorse [symptoms] of PTSD in the mild to moderate range of impairment (depending on his environment).  He has worked full time, if not more than full time, since his last [VA examination] for PTSD [in March 2015] without difficulty.  He noted good relationships with his wife and two sons.  He is in regular contact with his family, including siblings, despite their all living out of state.  He is in touch with two friends, also out of state, by text and phone regularly.  His current employment is quite remote in location but he denied any difficulties with the job.  This past year, he started his own business and did well acquiring the contracts to do the work but another sub-contractor had an issue with the contractor and he was unable to continue to pursue that as an employment option.  He was quite resourceful in putting together the planning and execution of the new business and he did not say specifically what difficulties the other subcontractor had with the general contractor.  As a result of his endeavors, he does have significant debt at present.  [The] Veteran has not engaged in psychological treatment since January 2011.

The examiner characterized the severity of the Veteran's occupational and social impairment as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner later opined:

In terms of [V]eteran's ability to engage in employment, the [V]eteran's [symptoms] of PTSD alone would result in minimal limitations and he would be expected to function satisfactorily.  His limitations would be transient and typically related to any anticipated/unanticipated stressors.  He has been able to work without significant difficulty since his release from active duty.

Throughout the pendency of this appeal, the Veteran's PTSD has already been assigned a 30 percent rating.  As such, the Board must ascertain whether the Veteran is entitled to a rating in excess of 30 percent for any distinct period.  Hart, 21 Vet. App. at 509-510. 

The evidence demonstrates that the Veteran was assigned GAF scores ranging from 40 to 71, with most of the scores ranging between 45 and 55.  These GAF scores indicate moderate to severe symptoms and moderate to severe difficulty in social, occupational or school functioning.

As for occupational impairment, throughout the pendency of this appeal, with the exception of brief periods, the Veteran has been employed on a full-time basis, working long hours.  The evidence indicates that the Veteran's work was generally satisfactory, and that he was promoted to a supervisory position.  The VA examiners and medical professionals who have evaluated the Veteran have each concluded that the Veteran is able to perform in an employment setting; however, the Veteran is only able to do so if isolated from co-workers or working among very few.  Consequently, the Board finds that the evidence establishes occupational impairment caused by the Veteran's PTSD.

Regarding social impairment, the Veteran maintains relationships with his parents, sister, and brother.  He reports good relationships with his children despite consternation about whether his PTSD symptoms would impair his ability to be a good father.  The evidence demonstrates that the Veteran's relationship with his spouse was poor, but, at least from the Veteran's perspective, has improved over the course of this appeal.  He and his spouse have remained married since 2008.  The Veteran consistently reports having few, if any friends.  He manages to stay in touch with one fellow service member and another friend via social media, texting, and phone calls.  The Veteran expressed enjoyment in riding dirt bikes, but his interest in doing so waned in recent years.  The Veteran did not endorse other hobbies, recreational activities, etc.  The Veteran's work and family occupied the majority, if not all, of his time.  Accordingly, the Board finds that the Veteran's PTSD impairs his ability to function socially.

The evidence of record also demonstrates that the Veteran's PTSD impairs his judgment (riding dirt bike in a dangerous manner), mood (persistently negative, depressed), and thinking (intrusive thoughts, paranoia).  Consequently, and because the evidence also establishes that the Veteran experiences suicidal ideations, the Board finds that his PTSD is productive of occupational and social impairment with deficiencies in most areas, which more nearly approximates the criteria for a 70 percent rating throughout the pendency of this appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Bankhead v. Shulkin, No. 15-2404 (Vet. App., Mar. 27, 2017).

The evidence of record shows that the Veteran has maintained full-time employment and has maintained relationships with his family, his spouse, and his children, as well as two friends.  Consequently, the Board finds that the Veteran's PTSD is not productive of total occupational and social impairment and, thus, a total (100 percent) rating is not warranted for any distinct period during this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against a total rating for PTSD for any distinct period throughout the pendency of this appeal, there is no reasonable doubt to be resolved, and the doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).


ORDER

Entitlement to a 70 percent rating, but not more, for PTSD is warranted throughout the pendency of this appeal.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


